Citation Nr: 0300764	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-18 998	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas




THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to June 
1978.  This case is before the Board of Veterans Appeals 
(Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which granted service connection for 
bilateral hearing loss, rated noncompensable. 


FINDING OF FACT

The veteran has Level I hearing acuity in each ear. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 
4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The appellant was 
provided a copy of the decision explaining why his claim 
for a compensable rating for bilateral hearing loss was 
denied.  By a statement of the case (SOC) in August 2002, 
and through various letters from VA, including a March 
2001 letter regarding the VCAA, he was advised of the 
controlling law and regulations.  These communications 
clearly explained the veteran's rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  Furthermore, the SOC and the VCAA letter 
specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  In March 
2001, the veteran signed and dated a form indicating that 
he did not have additional medical evidence to provide.  
As the record otherwise appears complete, it is not 
prejudicial to the appellant for the Board to consider the 
claim based on the current record.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Factual Background

The veteran's claim for service connection for hearing 
loss was received on January 22, 2001.  

On private audiological evaluation in May 2001, audiometry 
revealed that puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
70
x
70
LEFT
25
15
75
x
65

On VA audiological evaluation in July 2001, audiometry 
revealed that puretone thresholds, in decibels, were: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
70
55
LEFT
10
10
45
55
50

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 49 decibels for the 
right ear and 40 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 
percent for each ear. 

Analysis

The evaluation assigned for a service-connected disability 
is established by comparing the manifestations shown with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  38 C.F.R. § 4.85.  To 
evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
I for essentially normal acuity, through level XI for 
profound deafness.  Id.  Where there is an exceptional 
pattern of hearing impairment, a rating based on puretone 
thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
It is noteworthy at the outset that hearing loss 
disability is rated based on audiometry specified by 
regulation.  Inasmuch as the private audiometry in May 
2001 was not in accordance with the regulatory 
specifications, it may not serve as the basis for the 
rating assigned.

When the rating criteria are applied to the results of the 
veteran's July 2001 VA audiometry (the only official 
audiometry during the appellate period), the veteran is 
found to have level I hearing in each ear.  Table VII of 
38 C.F.R. § 4.85 provides a 0 percent rating under 
Diagnostic Code 6100 when that level of hearing acuity is 
shown.  An exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) which would warrant rating 
under the alternate criteria of Table VIA is not shown.

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to 
the results of specified audiometric studies.  Here, such 
application results in a noncompensable rating.  As there 
was no other audiometry suitable for rating purposes 
during the appellate period, a greater level of hearing 
impairment is not shown at any time during the appellate 
period, and "staged ratings" are not for consideration.  
The preponderance of the evidence is against the veteran's 
claim, and it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

